office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eb ec presp-135590-14 uilc date date to mark hulse cc tegedc neli from thomas scholz senior counsel cc tege eb ec subject principal financial officer of smaller reporting company as covered_employee under sec_162 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue whether employee a the principal financial officer pfo of a smaller reporting company is a covered_employee within the meaning of sec_162 of the internal_revenue_code code conclusion employee a is a covered_employee within the meaning of sec_162 factual scenario corporation x is a publicly_held_corporation for corporation x is eligible to comply with the executive compensation disclosure requirements under the securities exchange act of exchange act by satisfying the disclosure rules required of a smaller reporting company under item m of regulation s-k employee a served as the pfo of corporation x at the end of employee a is the second highest compensated executive officer of corporation x for other than the principal executive officer peo presp-135590-14 law sec_162 of the code allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code provides that for any publicly_held_corporation no deduction shall be allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of such remuneration for the taxable_year exceeds dollar_figure million sec_162 of the code defines the term publicly_held_corporation to mean any corporation issuing any class of common equity securities required to be registered under sec_12 of the exchange act sec_162 of the code defines the term covered_employee as any employee of the taxpayer if a as of the close of the taxable_year such employee is the chief_executive_officer of the taxpayer or is an individual acting in such capacity or b the total compensation of such employee for the taxable_year is required to be reported to shareholders under the exchange act by reason of such employee being among the four highest compensated officers for the taxable_year other than the chief_executive_officer sec_1_162-27 of the income_tax regulations provides that a covered_employee is any individual who on the last day of the taxable_year is a the chief_executive_officer of the corporation or is acting in such capacity or b among the four highest compensated officers other than the chief_executive_officer whether an individual is the chief_executive_officer or one of the four highest compensated officers is determined pursuant to the executive compensation disclosure rules under the exchange act disclosure rules see sec_1_162-27 the disclosure rules are contained in item of regulation s-k cfr these rules require disclosure of compensation awarded to earned by or paid to certain executive officers for fiscal years ending before date the disclosure rules provided that named executive officers consisted of in relevant part i all individuals serving as the registrant's chief_executive_officer or acting in a similar capacity during the last completed fiscal_year regardless of compensation level and ii the registrant's four most highly compensated executive officers other than the chief_executive_officer who were serving as executive officers at the end of the last completed fiscal_year on date the securities_and_exchange_commission issued a final rule amending the disclosure rules fr among other things the amended disclosure rules altered the composition of the group of executives who are covered by the disclosure rules like the pre-amendment disclosure rules the amended disclosure presp-135590-14 rules refer to these executives as named executive officers under the amended disclosure rules named executive officers consist of in relevant part i ii iii iv all individuals serving as the registrant's peo or acting in a similar capacity during the last completed fiscal_year regardless of compensation level all individuals serving as the registrant's pfo or acting in a similar capacity during the last completed fiscal_year regardless of compensation level the registrant's three most highly compensated executive officers other than the peo and the pfo who were serving as executive officers at the end of the last completed fiscal_year and up to two additional individuals for whom disclosure would have been provided but for the fact that the individual was not serving as an executive officer of the registrant at the end of the last completed fiscal_year companies were required to comply with the amended disclosure rules for fiscal years ending on or after date in response to the amended disclosure rules the irs issued notice_2007_49 2007_1_cb_1429 notice_2007_49 provides that the irs will interpret the term covered_employee for purposes of sec_162 to mean any employee of the taxpayer if as of the close of the taxable_year such employee is the peo within the meaning of the amended disclosure rules of the taxpayer or an individual acting in such a capacity or if the total compensation of such employee for that taxable_year is required to be reported to shareholders under the exchange act by reason of such employee being among the three highest compensated officers for the taxable_year other than the peo or the pfo the notice also provides that the term covered_employee for purposes of sec_162 does not include those individuals for whom disclosure is required under the exchange act by reason of the individual being the taxpayer's pfo within the meaning of the amended disclosure rules or an individual acting in such a capacity with respect to smaller reporting companies item m of regulation s-k provides that the named executive officers consist of in relevant part i all individuals serving as the peo or acting in a similar capacity during the last completed fiscal_year regardless of compensation level ii the two most highly compensated executive officers other than the peo who were serving as executive officers at the end of the last completed fiscal_year and iii up to two additional individuals for whom disclosure would have been provided but for the fact that the individual was not serving as an executive officer of the smaller reporting company at the end of the last completed fiscal_year analysis under sec_162 an employee is a covered_employee if such employee is the chief_executive_officer or if the total compensation of such employee is required to be reported to shareholders under the exchange act by reason of such employee being among the four highest compensated officers for the taxable_year other than the chief_executive_officer interpreting sec_162 in light of the amended disclosure rules presp-135590-14 notice_2007_49 provides that a covered_employee includes the peo and an officer whose total compensation is required to be disclosed by reason of such employee being among the three highest compensated officers for the taxable_year other than the peo and the pfo thus the peo is the only officer who is a covered_employee by reason of serving in a specific position under the notice the pfo is not a covered_employee when the disclosure relating to the pfo is required by reason of the individual serving as pfo notice_2007_49 does not preclude the pfo from qualifying as a covered_employee if disclosure relating to the pfo is required by reason of such officer being among the highest compensated officers for smaller reporting companies the disclosure rules require disclosure of compensation_for the peo based on his or her service as the peo and the two most highly compensated executive officers other than the peo who were serving as executive officers at the end of the year the disclosure rules for smaller reporting companies do not require disclosure of compensation of an officer by reason of the individual serving as pfo instead the disclosure rules require disclosure of compensation_for the pfo of a smaller reporting company only if the pfo is one of the two most highly compensated executive officers other than the peo who were serving as executive officers at the end of the year in accordance with sec_162 and notice_2007_49 the pfo of a smaller reporting company is a covered_employee if the pfo is one of the two most highly compensated executive officers other than the peo who were serving as executive officers at the end of the year employee a is a covered_employee within the meaning of sec_162 because the compensation of employee a is disclosed by reason of employee a being one of the two highest compensated executive officers other than the peo please call ilya enkishev at if you have any further questions
